Citation Nr: 0600738	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1942 to February 1946.

The veteran filed an initial claim of entitlement to service 
connection for a bilateral foot disability in December 1999.  
That claim was denied in an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).  The veteran did not 
express disagreement with that decision.

In December 2002, the veteran through his representative 
requested that his claim be reopened [the letter from the 
veteran's representative to the RO is dated May 10, 2002, but 
it was marked received by the RO on December 13, 2002]. 
In a February 2003 rating decision, the RO determined that 
new and material evidence which was sufficient to reopen the 
claim had not been received.  The veteran duly appealed that 
determination.

In February 2005, the veteran presented his personal 
testimony at a hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's October 2001 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a bilateral foot disability.


CONCLUSION OF LAW

The October 2001 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a bilateral foot disability is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for a bilateral foot disability, diagnosed as 
bilateral plantar fasciitis.  As will be discussed in greater 
detail below, as a preliminary matter the Board must 
determine whether new and material evidence has been received 
which is sufficient the previously-denied claim.
The United States Court of Appeals for the Federal Circuit 
[Federal Circuit] has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 200 2004 statement of the case of the 
pertinent law and regulations (including those relating to 
the VCAA as well as those relating to the reopening of claims 
based on the submission of new and material evidence), of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
January 2003 and again in September 2003 which were 
specifically intended to address the requirements of the 
VCAA.  The January 2003 letter from the RO specifically 
notified the veteran as to why his claim had previously been 
denied in October 2001, and it set out the requirements 
pertaining to new and material evidence.  See the January 24, 
2003 VCAA letter, page 2.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the January 
2003 VCAA letter, the veteran was informed that VA would 
obtain "medical records, employment records, or records from 
other federal agencies."  The RO also informed the veteran 
that it would provide a medical examination or medical 
opinion "if we decide [that] it's necessary to make a 
decision of your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2003 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency that has them  It's 
still your responsibility to make sure these records are 
received by us."  See the January 24, 2003 VCAA letter, page 
1

Crucially, the September 2003 VCAA letter advised the veteran 
as follows:  "We need . . . [e]vidence of chronic disability 
in service or evidence of continued treatment for symptoms 
since service with regards to your bilateral recalcitrant 
plantar fasciitis."  See the September 26, 2003 VCAAA 
letter, page 1.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2003 letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The September 2003 VCAA letter 
instructed the veteran to "tell us about any other records 
that may exist to support your claim."  The Board believes 
that these requests substantially complied with the "give us 
everything you've got" provision in 38 C.F.R. § 3.159(b) in 
that they informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in January 2003, prior to the initial adjudication 
of his claim in February 2003. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The veteran's service medical records are missing and are 
presumed to have been destroyed in a fire on July 12, 1973 at 
the National Personnel Records Center in St. Louis, Missouri.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
However, under the circumstances presented in this case, the 
Board finds that no useful purpose would be served in 
remanding this matter.

The RO has attempted to locate the veteran's service medical 
records, and has been informed by NPRC that the records are 
missing and were located in the area of the 1973 fire.  There 
is no indication that the service medical records exist, and 
the best evidence indicates that unfortunately they no longer 
exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. So 
it is in this case.

The veteran has not identified any outstanding records that 
have not been obtained.  The Board therefore concludes that 
all relevant data has been obtained and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, and presented testimony before the undersigned 
VLJ in February 2005.  


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in December 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

As was described in the Introduction, the RO denied the 
veteran's initial claim of entitlement to service connection 
for a bilateral foot disability in an October 2001rating 
decision.  The veteran did not appeal that decision.  

As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed October 2001 
rating decision.  

The "old" evidence

The veteran's service medical records, as noted above, are 
missing.  His VA claims folder, however, is intact.  The 
veteran initial claim for VA benefits was for the bilateral 
foot disability in December 1999.  Medical evidence which was 
obtained in connection with the claim included private and VA 
medical records starting in 1998 which document bilateral 
plantar fasciitis, as well as the veteran's complaints of 
painful feet since his military service.

The RO denied the claim in October 2001 because there was no 
medical evidence documenting plantar fasciitis until over 
half a century after the veteran left military service.  

The additionally submitted evidence

The evidence added to the record since the October 2001 
rating decision consists of lay statements from relatives of 
the veteran, including his spouse, which were submitted in 
May 2002, and the veteran's February 2005 hearing testimony.  
This evidence will be analyzed below.

Analysis

Initial matter - the missing service medical records

As an initial matter, as was noted in the Board's VCAA 
discussion above, the veteran's service medical records are 
missing and appear to have been destroyed in a fire at the 
NPRC in July 1973.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as was noted by the RO in the October 2001 
rating decision, "the absence of treatment records for the 
50 plus years following [the veteran's] separation from 
military service was really the deciding factor in the denial 
of this case." 

Discussion

The additional evidence consists exclusively of statements 
made by the veteran and his relatives to the effect that his 
feet have been giving him trouble since his World War II 
military service.  Such statements are essentially 
reiterative of statements previously made by the veteran are 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

As was made clear by the RO, what is required in this case is 
medical evidence documenting treatment of the foot condition 
for the over half century between the veteran's separation 
from service and the first evidence of foot problems in 1998.   
The veteran's statements, and those of his relatives, are not 
probative of a nexus between his currently diagnosed foot 
disability and his military service.  See Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The 
veteran has received ample notice of what was required of him 
(see the Board's VCAA discussion above), but he has not 
supplied the requisite medical evidence.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits]. 

In short, there is still no competent medical evidence 
showing that the veteran's current bilateral foot disability 
existed prior to 1998.  Nor is there competent medical 
evidence which suggests that the bilateral foot disability is 
related to his military service or any incident thereof.  
The evidence which has been presented since the October 2001 
RO rating decision therefore does not raise the reasonable 
possibility of substantiating the claim and accordingly is 
not new and material evidence.  See 38 C.F.R. § 3.156 (2005).  
The claim accordingly cannot be reopened.  

Accordingly, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for bilateral plantar 
fasciitis is unsuccessful.  The recently-submitted evidence 
not being new and material, the claim of service connection 
for bilateral plantar fasciitis is not reopened, and the 
benefits sought on appeal remain denied.

Additional comments

As is discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  Although the Board is familiar 
with the case of Charles v. Principi, 16 Vet. App. 370 (2002) 
the Board views the law as not requiring VA to furnish a 
nexus opinion when a previously denied claim is not reopened.    

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA either 
medical evidence documenting ongoing treatment of foot 
problems over the years since military service, and/or a 
medical opinion which indicates that his current bilateral 
plantar fasciitis is related to his military service.  




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral plantar 
fasciitis.  The claim is not reopened and remains denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


